Citation Nr: 1233510	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 09-42 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to September 1952. His awards and decorations include the Purple Heart Medal. He died in late 2007.

The appellant is the Veteran's surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision (re-issued in March 2009 to include the appellant's representative and power of attorney) by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The claim was remanded by the Board to the RO for further development in January 2010 and September 2010. Based on the actions taken by the RO, there has been substantial compliance with the September 2010 remand. Dyment v. West, 13 Vet.App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives).

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in late 2007.  The death certificate lists mothicilli resistant staph acreus (MRSA) as the immediate cause of death.

2. At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), gunshot wounds to the left thigh with residual traumatic neuropathy of the sciatic nerve and left foot drop, and a total left knee replacement. 

3. The Veteran's death was neither due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria required for DIC benefits pursuant to 38 U.S.C.A. § 1151 are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet.App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished). The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet.App at 352-353.

An August 2008 letter satisfied VA's duty to notify provisions under the VCAA and Hupp. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). The letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death. Specifically to this claim for DIC under 38 U.S.C.A. § 1151, the letter noted that the appellant must show that the VA Medical Center (VAMC) was at fault or caused contributory factors that led to the Veteran's death. This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  

The letter also explained what evidence and information was required to substantiate a claim for DIC under 38 U.S.C.A. § 1151. The appellant was advised that the evidence must show that the deceased veteran died as a result of undergoing VA hospitalization, medical or surgical treatment, examination, or training; and the death was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of the VA care or treatment, or the direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In accordance with the September 2010 Board remand, a VA physician reviewed the claims file and provided a medical opinion. When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The opinion reflects review of the claims file and description of the cause of death. The opinion also contained extensive discussion of the events leading up to the Veteran's 2007 death. 

There has been substantial compliance with the September 2010 remand. The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's VA medical records, private medical records, and death certificate. 

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Merits of the Claim

The appellant contends that the Veteran contracted MRSA at the White River Junction VA Medical Center (VAMC), which caused his death. Specifically, she asserted that while receiving "lax and negligent" care for an unknown disorder at the VAMC, the Veteran developed nose bleeds, edema of his legs, and sores and bruises on his arms. She also asserted that a VA employee tore the skin on the Veteran's upper arm while removing an intravenous (IV) line, which she contended, contributed to his death. See January 2009, August 2010, and July 2012 statements submitted by appellant.

The death certificate shows that the Veteran died in 2007and lists the cause of death was MRSA sepsis. The death certificate lists other significant conditions contributing to his death, including hemodialysis, end stage renal failure, and chronic obstructive pulmonary disease (COPD). 

At the time of his death, the Veteran was service connected for the following disabilities: posttraumatic stress disorder (PTSD), 30 percent disabling; gunshot wounds to the left thigh with residual traumatic neuropathy of the sciatic nerve and left foot drop, 20 percent disabling; and a total left knee replacement, 30 percent disabling. His combined rating was 20 percent from September 19, 1952 and 60 percent from October 14, 1998.  

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. 

In determining whether a veteran died due to VA medical care, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). If it is found that the veteran died as a result of that care or treatment, VA compensation may be warranted.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and either VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished hospital care or medical or surgical treatment without the veteran's informed consent.

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

October 2006 VA treatment records showed the Veteran was hospitalized for approximately two weeks. The discharge diagnoses were pulmonary hypertension, COPD, chronic renal insufficiency, and chronic elevated liver function tests.

Private treatment records from Dartmouth Hitchcock Medical Center (DHMC) revealed various hospitalizations and outpatient treatment, including for an evaluation of pulmonary hypertension in October 2006. The Veteran was transferred from the White River Junction VAMC for a right heart catheterization and testing of pulmonary vasodilators.

In an October 2006 VA treatment record, a cardiologist noted that the DHMC catheter indicated left ventricular failure and pulmonary hypertension. The Veteran was transferred back to the White River Junction VAMC following the DHMC catheter for reinstitution of anticoagulation treatment and for optimization of his cardiac medication regimen.

The Veteran participated in VA's Home Telehealth program and the appellant was listed as the Veteran's primary caregiver beginning in late October 2006. He continued outpatient treatment at the White River Junction VAMC.

In December 2006, the Veteran presented to the Emergency Department at the White River Junction VAMC for mental status changes attributable to dehydration, anemia, and severe pulmonary hypertension. He was discharged five days later to his home.

In December 2006, the Veteran was referred for skilled, personal, nursing care in his home for an indefinite period of time. VA social work notes revealed that the Veteran resisted care while confused and the social worker determined that the appellant was not neglecting or abusing the Veteran. The Veteran was provided with visits from a community nursing agency beginning in late December 2006 and he continued outpatient treatment at the White River Junction VAMC.

In March 2007, the Veteran was admitted to the White River Junction VAMC for a body rash and persistent pain in his left gluteal region and lower back. He was discharged to his home 11 days later.

Three days later, in March 2007, the Veteran was readmitted to the White River Junction VAMC for left hip and back pain. The examining physician noted possible septic arthritis, an infected joint, an abscess near the ischium, a soft tissue infection, or bursitis. The physician reported that the Veteran had multiple comorbidities and he was likely "somewhat immunosuppressed and had an acute onset previous to his last admission." Blood and urine cultures were taken on admission. The blood culture was negative for MRSA. Examination revealed evidence suggestive of septic arthritis and the Veteran was prescribed physical therapy for ambulation. He was discharged approximately one week later and he continued outpatient treatment at the White River Junction VAMC.

In June 2007, the Veteran was admitted to the White River Junction VAMC for lower extremity edema and anasarca. He was discharged approximately one week later with a diagnosis of decompensated congestive heart failure. He was treated with IV diuresis during his hospitalization.

In July 2007, the Veteran was admitted to the White River Junction VAMC after exhibiting progressive confusion. He was discharged three days later.

In late July 2007, the Veteran was hospitalized at the White River Junction VAMC for exacerbation of symptoms related to congestive heart failure.

An August 2007 DHMC treatment record indicated that the Veteran was treated in the Emergency Department for complaints of confusion.

September 2007 VA treatment records document a positive MRSA culture for a nasal swab taken from the Veteran upon an admission for cellulitis of the left ear. A VA infection control nurse issued a warning for contact precautions to prevent transmission. She noted that precautions should be maintained until the Veteran had repeat cultures. 

Two days later, in a VA treatment note dated in September 2007, a medical student indicated that the Veteran was prescribed Cephalexin as an outpatient to "cover Staph and strep." The medical student noted that blood cultures were "still pending" and the treatment regimen would be adjusted according to speciation and sensitivities when the laboratory results were returned.

The Veteran was discharged to his home in "stable" condition two days after his admission at the VAMC.

In subsequent September 2007 VA treatment notes, the Veteran was admitted for three days with recurrent epistaxis of unknown etiology. 

In a September 2007 VA treatment note during the admission for epistaxis, a nurse indicated that the Veteran "seemed to have [an] allergic reaction to tape and [T]egaderm." She noted that the skin was "sloughing off" in the right axilary region. She dressed and reinforced the affected area with a non-adherent dressing pad and gauze bandaging.

In another September 2007 VA treatment note, an internal medicine resident physician noted the Veteran had a skin lesion on his right elbow from a pulled IV.

A September 2007 VA discharge note reported the Veteran's epistaxis appeared to resolve and his right arm continued to require dressing for a skin tear from surgical tape. A nursing discharge note indicated that an IV catheter was discontinued as the site was noted to have redness, swelling, and drainage. The nurse noted a small skin tear on the left arm and the area surrounding the right arm former IV site was purple and swollen with a gauze bandaging dressing. She reported that water and Bacitracin were used to remove the tape from the IV, but the Veteran's skin did not tolerate silk tape. 

An October 2007 VA treatment note documented a primary care follow-up for evaluation of the denuded skin on the Veteran's right arm and congestive heart failure. Examination revealed the right arm wound was clean and clotting. There was no apparent cellulitis.

Subsequent October 2007 VA treatment notes revealed the Veteran complained of vomiting and confusion. He was admitted with acute renal failure, hyperkalemia, encephalopathy, and a bleeding laceration on his tongue. A nasal swab for MRSA screening was obtained upon admission.

The October 2007 VA treatment notes documented continued evaluation of the skin on the Veteran's upper extremities, which did not appear infected and showed no signs of breakdown. The notes also showed that the Veteran was put into restraints and outfitted with gloves due to pulling out his IV and catheter lines, taking off his dressing, scratching his skin, and reopening the wounds on his arms.

In an October 2007 VA treatment note, the internal medicine attending physician reported that he met with the Veteran and the appellant to discuss a transfer to Dartmouth Hitchcock Medical Center (DHMC) for treatment for his progressive renal dysfunction and refractory edema, to likely include hemodialysis or ultrafiltration.

In an October 2007 VA interfacility transfer form, the internal medicine attending physician noted that the Veteran was medically stable for transfer, but he required a private room due to nasal swabs positive for MRSA. The physician noted that there was "no evidence of active infection."

In an October 2007 DHMC treatment note, the admitting physician acknowledged the MRSA colonization of the nares and noted that the Veteran was prescribed Bactroban nasal ointment and droplet precautions.

In an October 2007 DHMC treatment note, after the Veteran was transferred from White River Junction VAMC, a nurse noted the Veteran had two small skin tears from an IV pulled at the VAMC. She noted the Veteran's right arm appeared red or purple in color from the middle of the forearm to the middle of the bicep, it was warm to the touch, and it had some blister-like, bleeding areas. She also made a notation that the Veteran was to be kept on droplet precautions for MRSA detected in nasal swabs.

One day later, an October 2007 DHMC note documented a tunneled hemodialysis catheter placement procedure. The catheter was placed in his right chest.

An October 2007 DHMC discharge summary reported that the Veteran was discharged to the Lebanon Genesis Healthcare for rehabilitation and would continue with hemodialysis as an outpatient.

October 2007 DHMC outpatient dialysis treatment notes revealed the Veteran's dialysis catheter site bled and oozed at times, but subsided with pressure dressings. In a note dated two days after the catheter line was placed, an examining physician noted that there was no signs of infection at the catheter line site, but he noted the risk of infection was high due to the need to change dressings multiple times. 

A November 2007 DHMC admission note documented the Veteran's transfer from the Veteran's skilled nursing facility to the Emergency Department after the Veteran's hemodialysis catheter site became red and extended to his neck. The diagnosis was sepsis at the catheter site or a tunnel infection. The authoring physician opined that MRSA should be considered "high on the list" due to the Veteran's recent hospital discharge and stay at a skilled nursing facility.

A November 2007 DHMC hypertension/nephrology consultation indicated that the Veteran was admitted for a tunnel catheter infection or sepsis. The authoring renal fellow physician noted the Veteran had a tunneled dialysis catheter placed in his right chest in October 2007 and he received dialysis through the catheter for the previous two weeks. The physician noted that he was not aware of any problem with dialysis or a tunnel catheter infection during the last outpatient dialysis treatment two days previously. The Veteran's care facility noted some redness and streaking at the catheter site and sent him to the Emergency Department at DHMC. Upon arrival at the Emergency Department, the dialysis catheter was removed by the radiologist. The diagnosis was a right tunnel catheter infection. The physician noted that two out of two blood cultures were positive for gram positive cocci in clusters. The Veteran began parenteral vancomycin antibiotic therapy.

In an addendum to the November 2007 hypertension/nephrology consultation, the attending physician who supervised the examining renal fellow physician noted that her findings and recommendations corresponded to the fellow's note. She diagnosed staphylococcal line sepsis.

A November 2007 DHMC hypertension/nephrology staff inpatient follow-up note showed blood specimens were positive for MRSA.

Subsequent November 2007 DHMC treatment notes indicated that the Veteran was discharged to the skilled nursing facility.

In late November 2007, Genesis Healthcare records noted the Veteran had a cough and cold symptoms with a low grade fever.

In December 2007, Genesis Healthcare records noted the Veteran was in acute respiratory distress and he was hypoglycemic. The Veteran was transferred to DHMC.

December 2007 DHMC treatment notes indicated that blood and sputum cultures were positive for MRSA. The Veteran became unresponsive and died.

In a December 2007 DHMC report of death, the resident staff physician reported the Veteran's primary diagnosis and cause of death were MRSA sepsis. He also listed all the Veteran's other diagnoses, including afibrillation, pulmonary hypertension, clostridium difficule colitis, hypoglycemia, and COPD. He noted that the Veteran had end stage renal disease and he was being treated with hemodialysis. He reported that the Veteran was admitted with hypoglycemia when it was determined that he had MRSA line sepsis. He noted that MRSA line sepsis progressed to respiratory failure.

In July 2008, the appellant submitted pictures of the Veteran's right arm skin tear and bruising with a date stamp in September 2007 and a copy of the September 2007 VA discharge summary. She asserted that nothing was mentioned about the wounds on the Veteran's arm in the discharge summary.

In a January 2009 statement, the appellant asserted that White River Junction VAMC provided the Veteran with "lax and negligent care" which contributed to his death. She submitted photographs of the Veteran's right arm with skin tearing and bruising, and stated that the photographs served as evidence of "cruel and inhumane care" by a male nurse at the VAMC. She contended that the Veteran contracted MRSA at the VAMC and she reported that the Veteran was treated for MRSA at the VAMC "long before he went to DHMC." She stated that she had to wear protective gloves and masks when she visited the Veteran at the VAMC. 

In May 2012, a VA physician opined that it was not likely that the Veteran's death from MRSA sepis was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 

The physician noted that MRSA is a bacteria associated with antibiotic resistant infections that are "difficult to treat and... may become serious and life threatening." He reported that the Center for Disease Control and other authorities recognize that many people can become colonized by MRSA without having an active infection and systemic antibiotic treatment is only indicated if there is evidence of active infection. He noted that a positive culture, especially a nasal swab, is not in and of itself indicative of an active infection; rather, he stated that a positive culture without other clinical findings is indicative of colonization for which precautions are generally taken to prevent further spread, especially to other people. He indicated that the Veteran had evidence of MRSA colonization at the White River Junction VAMC per a nasal swab culture on September 17, 2007, but there was no evidence of an active infection while the Veteran was treated at VA facilities.

The physician reported that MRSA is common in the community and "it is generally not possible to know exactly where and when a person contracted the infection." He noted that it was more common in persons who have been treated at medical and nursing facilities with the risk rising with longer stays and more frequent visits. He indicated that it was also more common in patients with chronic debilitating medical problems. 

With respect to the source of the Veteran's MRSA, the physician noted that the Veteran had multiple chronic medical problems. He reported that the Veteran had multiple VAMC visits and admissions. He indicated that a review of available VA culture data from January 2007 to December 2007 revealed that the Veteran had two negative MRSA admission screening cultures in March 2007. He noted that a screening admission nasal swab culture was positive in September 2007, as well an admission culture in October 2007. He reported that the positive culture in September 2007 was obtained on admission to the VAMC, which indicates that the Veteran already had MRSA colonization at the time he was admitted to the VA facility. He noted that the Veteran was previously admitted to DHMC for three days in August 2007 for congestive heart failure, liver dysfunction, pancyptopenia, and mental status changes. He opined that it was possible that the Veteran may have been exposed to MRSA during his admission at DHMC, though there was no culture data that showed this was the case. The physician also indicated that the Veteran may have been exposed in the community or during another VA admission or visit. He reported that there was "no way to know exactly when or where [the Veteran] was exposed" as the evidence only showed that the Veteran's cultures were negative for MRSA in March 2007 and there was evidence of colonization in the September 2007 nasal swab culture.

The physician noted that the Veteran's death certificate indicated the cause of death was MRSA sepsis. He also indicated that the discharge summary from DHMC in December 2007 indicated a primary diagnosis of "septic shock with MRSA bacteremia, suspected catheter related infection." He noted that the Veteran was transferred from the VAMC to DHMC in October 2007 for a nephrology consultation and dialysis because the services were not available at the VAMC; however, it was known on admission to DHMC that the Veteran was colonized with MRSA due to a positive nasal swab. He noted that there is no indication in the record that the Veteran was ever subsequently treated in a VA facility or treated by VA medical staff, and all of the Veteran's care following the October 2007 transfer until his death was at private facilities with no involvement by VA or VA medical staff. 

The physician indicated that DHMC records revealed the Veteran's catheter was removed, cultured, and tested positive for MRSA in November 2007, indicating the MRSA infection was at the site of the central catheter. He noted that the November 2007 DHMC notes provided the first indication of "actual infection" with MRSA as opposed to colonization.

The physician opined that it was likely that the MRSA colonization detected in September 2007 at the White River Junction VAMC was related to the MRSA that ultimately contributed to his death as colonization would put the Veteran at a higher risk of developing an active MRSA infection; however, he noted there was "no evidence of record that would conclusively indicate that the [V]eteran acquired the MRSA at the VA[MC]." He also determined that there was no evidence that VA treatment or lack of any treatment at the VAMC caused the Veteran's MRSA colonization to become an active infection. He opined that it was "equally likely that it could have been acquired at DHMC or in the community prior to the [September 2007 VAMC] admission." 

With respect to any fault or negligence on the part of VA, the physician opined that VA appropriately screened the Veteran for MRSA upon admission in September 2007, determined that the Veteran was likely colonized with MRSA, and took appropriate precautions. He noted that contact precautions were taken and the appellant's wife indicated that she wore protective clothing and masks around the Veteran after MRSA was detected. He opined that there was no evidence to indicate there was an active infection in need of treatment during the September 2007 VAMC hospitalization. 

The physician noted that when the Veteran was readmitted to the White River Junction VAMC in October 2007, a nasal culture was obtained and it was still positive for MRSA. He opined that there was no evidence of an active MRSA infection and proper infection control procedures were followed for a colonized patient.

The physician opined that the Veteran's "superficial skin tear and abrasion in the right antecubital area from an IV being pulled out" in September 2007 was appropriately treated with dressing changes and topical antibiotics. He stated that there was no evidence of a deeper infection or abscess formation that would have raised suspicions of a MRSA skin infection requiring additional treatment. He noted that October 2007 VA treatment notes showed that the skin tear at the Veteran's elbow was healing and dressing changes were continued. He opined that the evidence showed that the skin tear was properly treated and healed as expected.

The physician noted that at the time of the transfer to DHMC from the VAMC in October 2007, a case manager note indicated that the Veteran was on contact precautions in the hospital due to positive nasal swab cultures. He reported that the transfer note to DHMC from the VAMC indicated there was no evidence of an active infection, but a nasal swab culture was positive for MRSA. He opined that the accepting facility (DHMC) was appropriately notified by VA that the Veteran had a positive nasal swab culture for MRSA. Additionally, he noted that the DHMC admitting physician acknowledged the MRSA colonization of the nares and noted that the Veteran was prescribed Bactroban nasal ointment and droplet precautions.

The physician also opined that the events leading to the Veteran's death were beyond the control of VA.

In evaluating the appellant's claim, the Board primarily relied on a thorough file review and the reasoned opinion provided by the May 2012 VA physician. Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet.App. 444, 448 (2000) (recognizing the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

There is no medical nexus evidence associated with the record in favor of the claim. However, the Court held in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), that a medical opinion is not required to prove a nexus exists for a veteran's cause of death. Therefore, the appellant's statements have been considered. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The appellant contends that the Veteran was provided negligent care at the White River Junction VAMC, which led to contraction of MRSA, and caused his death.

The appellant is a layperson, who, generally, is incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). The appellant has not indicated that she possesses any medical training rendering her competent to opine as to whether VA treatment was inadequate; that type of opinion must be based on competent medical evidence. See Routen, supra. She essentially and merely contends that, due to lack of adequate medical care, the Veteran developed MRSA that resulted in his death. However, the claims file reflects no probative evidence that the Veteran was not provided adequate medical care and there is no competent evidence that the Veteran contracted MRSA at a VA facility. In the May 2012 VA opinion, the physician opined that the first documented positive culture for MRSA was in September 2007 upon admission to the VAMC which suggested that the Veteran already had the MRSA colonization at the time of his admission to the VAMC. He reported that the Veteran could have been exposed in the community and there was "no way to know exactly when or where he was exposed." Additionally, the physician noted that the September 2007 nasal swab that was positive for MRSA indicated colonization rather than an active infection. The evidence did not reveal an active infection until after the Veteran was transferred to DHMC, discharged to the skilled nursing facility, and readmitted to DHMC after his hemodialysis catheter site became infected.

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran. The evidence of record also does not show that the Veteran's death occurred as a result of an event not reasonably foreseeable. As observed by the May 2012 VA examiner, VA took all proper infection control precautions and procedures as soon as the positive MRSA culture was received in September 2007 and there was no evidence that the Veteran had an active MRSA infection at any time during his hospitalizations or treatment at the White River Junction VAMC which would have required different treatment. He opined that VA appropriately informed DHMC that the Veteran had a nasal MRSA colonization upon transfer and the DHMC admitting physician acknowledged the colonization in her admission note. Therefore, he opined that the subsequent events leading to the Veteran's death were beyond the control of VA. 

For these reasons, a grant of DIC compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


